     IRWIN M. ZALKIN, ESQ. (#89957)
 1   DEVIN M. STOREY, ESQ. (#234271)
     RYAN M. COHEN, ESQ. (#261313)
 2   The Zalkin Law Firm, P.C.
     10590 W Ocean Air Drive, Suite 125
 3   San Diego, CA 92130
     Tel: 858-259-3011
 4   Fax: 858-259-3015
     Email: Irwin@zalkin.com
 5          dms@zalkin.com
            ryan@zalkin.com
 6
     Attorneys for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
        A.T., a minor, by and through his Guardian       )   Case No: 2:16-cv-02925-MCE-DB
11      ad Litem L.T.,                                   )
                                                         )
12                                                       )   ORDER GRANTING PLAINTIFF’S
                       Plaintiff,                        )   MOTION TO APPROVE
13                                                       )   SETTLEMENT
                                                         )
14      v.                                               )
                                                         )
15      DRY CREEK JOINT ELEMENTARY                       )
        SCHOOL DISTRICT, PLACER COUNTY                   )   Date: May 27, 2021
16      OFFICE OF EDUCATION, PLACER                      )   Time: 11:00 a.m.
        COUNTY CHILDREN SYSTEM OF                        )   Judge: Hon. Morrison C. England, Jr.
17      CARE, and the following individuals, who         )   Courtroom:7
        are named in their individual capacities:        )
18      KD ASHTON, BECKY BRAVO, PETER                    )
        BALDO, LIZ LEE, CINDY STONE,                     )
19      RENEE VERDUGO, MARY BOEHM,                       )
        CHRISTY CARTER, WENDY DEVORE,                    )
20      DONNA KEARNS, LISA HEWITT,                       )
        TAMMY PETERSON, STEPHANIE                        )
21      DILBECK, JEN ROGERS, VALERIE                     )
        MILLER, DAVID MOUL, DEBBIE                       )
22      CANNON, JUDY BENNEY, REBECCA                     )
        RATEKIN, CARLEY ROSE JACKSON,                    )
23      LAURI MCNALLY, SANDRA MOORE,                     )
        and DOES 1-30,                                   )
24                                                       )
                       Defendants.                       )
25                                                       )
26

27

28
                                                     1

                               ORDER GRANTING PLAINTIFF’S MOTION
                                    TO APPROVE SETTLEMENT
            Plaintiff A.T., by and through his Guardian Ad Litem, L.T. and through undersigned
 1

 2   counsel, Motion to Approve Settlement Agreement pursuant to FRCP 60(b) of the Federal Rules

 3   of Civil Procedure, came on regularly for hearing on May 27, 2021, at 11 a.m. in Courtroom 7 of

 4   the above-entitled Court at 501 I St., 4200, Sacramento, California 95814, Ryan Cohen of the
 5   Zalkin Law Firm, appeared and argued as attorneys for Plaintiff.
 6
            After considering the moving, opposition and reply papers, arguments of counsel and all
 7
     other matters presented to the Court, IT IS HEREBY ORDERED THAT:
 8

 9

10          Plaintiff’s Motion to Approve Settlement Agreement is GRANTED, and the Court
11   approves the settlement between Plaintiff and the CSOC Defendants that was sent on January 3,
12   2020, by Plaintiff’s counsel in response to CSOC Defendants’ proposal, as found by this Court to
13   be enforceable in the March 16, 2021 order (ECF No. 129).
14          IT IS SO ORDERED.
15   Dated: May 28, 2021
16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2

                            ORDER GRANTING PLAINTIFF’S MOTION
                                 TO APPROVE SETTLEMENT
